Citation Nr: 0401966	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for headaches.

2. Entitlement to service connection for back disability.

3.  Entitlement to service connection for neuropathy of the 
left upper extremity (claimed as nerve damage).

4.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1992 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO), in Wilmington, Delaware.

The Board also notes that the veteran was issued a statement 
of the case in March 2002 on the issues of entitlement to 
increased ratings for left shoulder and cervical spine 
disabilities.  In the cover letter sent with the statement of 
the case, the veteran was informed of the requirement that he 
submit a substantive appeal if he desired appellate review 
with respect to these issues.  Thereafter, neither issue was 
addressed in any written communication received from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to either of these issues.

In his June 2002 VA Form 9, the veteran requested a hearing 
before a member of the Board in Washington, D.C.  Thereafter, 
in a signed statement received in September 2002, he canceled 
the hearing.  Neither he nor his representative has since 
requested that the hearing be rescheduled.  


REMAND

The Board notes that in October 2001 the veteran submitted VA 
Forms 21-4142, authorizing the RO to obtain private medical 
records that he believes are supportive of his claims.  The 
record does not reflect that the RO has undertaken any 
development to obtain the identified private medical records.  
In October 2001, the veteran also informed the RO that he had 
been receiving treatment at the VA Medical Center in 
Wilmington, Delaware since 1993.  Although records from that 
facility are of record, it is not clear that all pertinent 
records from that facility have been obtained.

The Board also notes that in September 2002, after the case 
was forwarded to the Board, the veteran submitted recent VA 
outpatient records that are relevant to his claim for service 
connection for neuropathy of the left upper extremity.  He 
has not waived his right to have this evidence initially 
considered by the RO.

Finally, the Board notes that the record does not reflect 
that the RO has complied with its duty under 38 C.F.R. 
§ 3.159(b) (2003) to request the veteran to submit any 
pertinent evidence in his possession and that the RO should 
therefore adjudicate the veteran's claims on a de novo basis 
after all appropriate notification and development of the 
record has been completed.  See Pelegrini v. Principi, 01-944 
(U.S. Vet. App. Jan. 13, 2004).

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should send the veteran a 
notification letter that complies with 
the requirements of 38 C.F.R. § 3.159(b).  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  In any event, the RO should 
undertake appropriate development to 
obtain a copy of any outstanding records 
of pertinent treatment or evaluation of 
the veteran at the VA Medical Center in 
Wilmington, Delaware since his discharge 
from service.  

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

4.  Then, the RO should undertake any 
other indicated development and adjudicate 
the veteran's claims on a de novo basis.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

No action is required of the veteran until he is otherwise 
notified by VA but he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

